DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 9, 11-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuger (US 5692563 A) in light of Hall (US 6779598 B2).
With respect to claim 1, Kreuger discloses a method of reducing wireline cable differential sticking (col. 3 ll. 40-61, col. 4 ll. 38-42, col. 5 ll. 45-50) during an operation in a well borehole, comprising: determining one or more aspects of the well borehole which may cause wireline cable differential sticking (col. 4 ll. 52-67, col. 11 ll. 30-44, col. 12 ll. 45-60); determining a desired number of low friction wireline standoffs based on the one or more aspects (col. 4 ll. 52-67, col. 11 ll. 30-44, col. 12 ll. 35-60, col. 13 ll. 25-50); determining a desired spacing of each of the number of low friction wireline standoffs based on the one or more aspects (col. 4 ll. 52-67, col. 11 ll. 30-44, col. 12 ll. 35-60, col. 13 ll. 25-50);  installing each of the number of low friction wireline standoffs on a wireline to be used during the logging operation (col. 4 ll. 52-67, col. 5 ll. 45-55, col. 13 ll. 25-50), wherein each of the low friction wireline standoffs are spaced apart along the wireline based on the desire spacing (col. 13 ll. 25-50); deploying the wireline into the well borehole; and reducing wireline cable differential sticking (col. 3 ll. 30-45), wherein the reducing is performed by one or more of the low friction wireline standoffs (col. 3 ll. 30-45).
However, Kreuger fails to disclose using the wireline for a logging operation.
Nevertheless, Hall discloses this (col. 1 ll. 10-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the wireline and friction reducers of Kreuger to perform a wireline operation as taught by Hall (col. 1 ll. 10-27) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claims 2-4, Kreuger further discloses wherein the determining one or more aspects of the well borehole which may cause wireline cable differential sticking comprises determining a length of an open hole section (col. 11 ll. 47-67), an overall trajectory of the well, wherein the overall trajectory of the well comprises a deviated/directional trajectory (col. 11 ll. 40-45).
With respect to claims 5 and 6, Kreuger further discloses wherein the desired number of low friction wireline standoffs is two or more (col. 9 ll. 17-21) and wherein the desired spacing is at least 10 feet (col. 9 ll. 17-21). 
With respect to claim 8, Kreuger discloses wherein at least one of the low friction wireline standoffs comprises adjacent opposing half shells (col. 9 ll. 64, 65), external wheels (164 are wheels as they roll about 166 on a axis) mounted on the opposing half shells.
However, Krueger fails to disclose the cable inserts as claimed.
Nevertheless, Hall discloses cable inserts (members 250 and member 260) which contact a wireline (cable 230) and is disposed inside of a wheeled standoff (200, figs. Sa-e col. 6 Il. 1-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included inserts 250 and 260 of Hall in Krueger in order to keep the wireline from twisting as taught by Hall (col. 6 Il. 20-34).
With respect to claim 9, Hall discloses the at least one low friction wireline standoff contacting the wireline cable by the cable inserts of the low friction wireline standoff (figs. Sa-e col. 6 Il. 1-34), which will also be the case when included in Kreuger.
With respect to claims 11-16, 18, and 19, these limitations are substantially similar to those of claims 1-6, 8, and 9, rejected supra except for the mention of key seating. However, the device of Kreuger will also reduce key seating since it will space the wireline from the wellbore wall, reduce differential sticking, and reduce friction against the wellbore wall, all of which will reduce key seating. Any aspect of the well borehole that creates friction with the wireline will also contribute to key seating so reducing/identifying causes of friction will reduce/identify key seating as well.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuger in light of Hall as applied to claims 1 and 11 above, and further in view of Criley (US 1860659 A).
With respect to claims 7 and 17, While Kreuger discloses placing the friction reducers up to 50 feet apart, and fig. 1 shows 5 instances of the reducers which means that some of the reducers will be more than 100 feet from another reducer, for the purposes of expedited prosecution the claim will not be rejected using this logic.
Criley discloses spacing friction reducers 100 feet apart on a string (col. 1 ll. 14-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have spaced apart the friction reducers of Krueger at least 100 feet as taught by Criley (col. 1 ll. 14-20) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4372622 A discloses placing friction reducers at any interval desired (col. 5 l. 60 – col. 6 l. 5). US 6250406 B1 discloses determining spacing and number of friction reducers based on likelihood of contact with wellbore (col. 1 ll. 60-68).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/07/2022